 
 

--------------------------------------------------------------------------------

 

 




























CarMax, Inc.
 


Executive Deferred Compensation Plan






































Effective Date
January 1, 2011

 
 

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan






Introduction
 
1
Article I
Definitions
1
Article II
Eligibility Participation
7
Article III
Deferrals
8
Article IV
Company Contributions
11
Article V
Benefits
12
Article VI
Modifications to Payment Schedules
17
Article VII
Valuation of Accounts; Investments
18
Article VIII
Administration
19
Article IX
Amendment and Termination
21
Article X
Informal Funding
22
Article XI
Claims
23
Article XII
General Provisions
24



 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 
 
CarMax, Inc. Executive Deferred Compensation Plan

Introduction


To attract and retain key employees, CarMax, Inc. hereby establishes the CarMax,
Inc. Executive Deferred Compensation Plan, effective January 1, 2011.


The purpose of the Plan is to provide Participants with an opportunity to defer
receipt of a portion of their salary, bonus, and other specified compensation
and to have those amounts paid at termination of employment or on a date or
dates selected by the Participant.


The Plan is unfunded for federal tax purposes and is intended to be an unfunded
arrangement for Eligible Employees who are part of a select group of management
or highly compensated Employees within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA.


The Plan is intended to meet the requirements of Section 409A and shall be
implemented, administered and interpreted consistent with ERISA and Section
409A.


Article I
Definitions


Capitalized terms used in this Plan shall have the meanings specified in this
Article I.


1.1  
Account.  A bookkeeping account maintained by the Company to record the payment
obligation of an Employer to a Participant as determined under the terms of the
Plan.  The Company may maintain an Account to record both the total obligation
to a Participant and any sub-Accounts reflecting amounts payable at different
times and in different forms.  A Participant may have several sub-Accounts under
the Plan, including the Retirement/Termination Account, one or more Specified
Date Accounts and a Company Contribution Account.  When the term “Account” is
used without modification, it means all of the Participant’s sub-Accounts.



1.2  
Administrator.  An administrator appointed by the Committee.  The Administrator
may delegate all or a part of its duties to one or more individuals or entities,
and references herein to the Administrator shall include such individuals and
entities to the extent of such delegation.



1.3  
Beneficiary.  The person or entity selected by the Participant who is to receive
any benefits payable from the Plan on account of a Participant’s death.  If the
Participant does not designate a Beneficiary, or if the Beneficiary predeceases
the Participant, or is not in existence on the date of the Participant’s death,
then Beneficiary means the Participant’s Surviving Spouse.  If there is no
Surviving Spouse, then Beneficiary means the executor or administrator of the
Participant’s estate.



1.4  
Board.  The Board of Directors of CarMax, Inc.

 
 
 
-1-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
1.5  
Change in Control.  Any of the following events: (i) a change in the ownership
of the Company, (ii) a change in the effective control of the Company, or (iii)
a change in the ownership of a substantial portion of the assets of the Company.



For purposes of this definition, a change in the ownership of the Company occurs
on the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company.  A change in the effective
control of the Company occurs on (i) the date any one person or group acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock, or (ii) the date
a majority of the members of the Company’s Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board before the date of the appointment or
election.  A change in the ownership of a substantial portion of the assets of
the Company occurs on the date on which any one person, or more than one person
acting as a group (other than a person or group of persons that is related to
the Company), acquires assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions, taking into account all such assets acquired during the 12-month
period ending on the date of the most recent acquisition.


An event constitutes a Change in Control with respect to a Participant only if
the Participant’s relationship to the Company satisfies the requirements of
Treasury Regulation Section 1.409A-3(i)(5)(ii).


The determination as to the occurrence of a Change in Control shall be based on
objective facts and shall be made in accordance with the requirements of Section
409A.


1.6  
Code.  The Internal Revenue Code of 1986, as amended from time to time and as
construed, interpreted and modified by regulations or rulings.



1.7  
Committee.  The Compensation and Personnel Committee of the Board.



1.8  
Company.  CarMax, Inc.



1.9  
Company Contribution.  A credit by the Employer to a Participant’s Account in
accordance with Article IV of the Plan.



1.10  
Company Contribution Account.  A sub-Account established by the Company to
record Company Contributions credited to a Participant pursuant to Article IV of
the Plan.

 
 
 
-2-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
1.11  
Company Contribution Benefit.  The benefit payable to a Participant under the
Plan in accordance with Plan Section 5.3.



1.12  
Compensation.  A Participant’s base salary, monthly bonus, annual bonus, and
such other cash remuneration for services rendered to an Employer by an Employee
and approved by the Administrator as Compensation that may be deferred under
this Plan.  Compensation shall not include any compensation that has been
previously deferred under this Plan or any other arrangement subject to Section
409A.



1.13  
Compensation Deferral Agreement.  An agreement between a Participant and
an  Employer that specifies: (i) the amount of each component of Compensation
that the Participant has elected to defer to the Plan in accordance with Article
III, and (ii) the Payment Schedule applicable to the Account or one or more
sub-Accounts.  The Administrator may permit different deferral amounts for each
component of Compensation and may establish a minimum or maximum deferral amount
for each such component.  Unless otherwise permitted, a Participant may defer up
to 75% of his annual base salary and monthly bonus for a Plan Year and up to 90%
of Performance-Based Compensation; provided, however, that such deferrals must
be designated in whole percentages.  A Compensation Deferral Agreement may also
specify the Participant’s investment allocation as described in Plan Section
7.4.



1.14  
Death Benefit.  The benefit payable under the Plan to a Participant’s
Beneficiary(ies) upon the Participant’s death as provided in Plan Section 5.4.



1.15  
Deferral.  A credit to a Participant’s Account that records the portion of the
Compensation that the Participant has elected to defer in accordance with
Article III.  Unless the context of the Plan clearly indicates otherwise, a
reference to Deferrals includes investment gains and losses attributable to such
Deferrals, as described in Plan Section 7.2.



A Deferral shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings.  However, a
Deferral shall be reduced as necessary so that following deduction or
withholding from a Participant’s gross cash Compensation of all required income
and employment taxes, other employee benefit deductions, and other deductions
required by law, the Deferral does not exceed 100% of the Participant’s
remaining cash Compensation.  Changes to payroll withholdings that affect the
amount of Compensation being deferred to the Plan shall be allowed only to the
extent permissible under Section 409A.


1.16  
Effective Date.  January 1, 2011.  A Participant may make elections prior to the
Effective Date to the extent necessary to comply with Section 409A with regard
to compensation payable in 2011.

 
 
 
-3-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
1.17  
Eligible Employee.  A member of a “select group of management or highly
compensated employees” of an Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, and who is selected by the Committee to be an
Eligible Employee.



1.18  
Employee.  Any person employed by an Employer as a common-law employee on the
Employer’s U.S. payroll.  It is expressly intended that persons not employed as
common law employees on an Employer’s U.S. payroll are to be excluded from
participation in the Plan, even if a court or administrative agency determines
that such individuals are common law employees.  The term “Employee” shall not
include independent contractors or leased employees within the meaning of Code
section 414(n)(2).



1.19  
Employer.  The Company and any Related Company, unless the Company determines by
action of the Committee that the Related Company shall not be an Employer for
purposes of this Plan.



1.20  
ERISA.  The Employee Retirement Income Security Act of 1974, as amended from
time to time and as construed, interpreted and modified by regulations or
rulings.



1.21  
Key Employee.  An Employee who, as of the date of his Separation from Service,
meets the requirements of Code section 416(i)(1)(A)(i), (ii), or (iii) (applied
in accordance with applicable regulations thereunder and without regard to Code
section 416(i)(5)) at any time during the 12-month period ending on a given
December 31.  Such Employee shall be treated as a Key Employee for the entire
12-month period beginning on the next following April 1, provided that the
Company is a “public company” (as determined under Section 409A) on the date of
the Participant’s Separation from Service.  The December 31 and April 1 dates in
this definition may be changed by the Administrator, but only in accordance with
the applicable requirements imposed by Section 409A.



1.22  
Participant.  An Eligible Employee who commences participation in the Plan in
accordance with Article II, or a former Eligible Employee who previously
commenced participation in the Plan in accordance with Article II and whose
Account balance is greater than zero dollars ($0.00).



1.23  
Payment Date.  The date on which a distribution under the Plan is scheduled to
be paid, and the date from which extensions and advanced election time periods
for modifications under Article VI are measured.  In the event that the Payment
Date under the Plan is determined by a range of days, such as “within 60 days,”
or not provided under the Plan, the Payment Date shall be the date of the
triggering event or, if later, the first date that payment could have been made.



1.24  
Payment Schedule.  The Payment Date or Dates and the form in which payment will
be made.

 
 
 
-4-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
1.25  
Performance-Based Compensation.  Compensation where the amount thereof, or
entitlement thereto, is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months.  Organizational or individual
performance criteria are considered pre-established if established in writing by
not later than 90 days after the commencement of the period of service to which
the criteria relate, provided that the outcome is substantially uncertain at the
time the criteria are established.  The determination of whether Compensation
qualifies as “Performance-Based Compensation” will be made in accordance with
Treasury Regulation Section 1.409A-1(e) and applicable guidance.



1.26  
Plan.  The CarMax, Inc. Executive Deferred Compensation Plan as set forth herein
and as amended from time to time.  The term “Plan Section” shall refer to a
section of this Plan.



1.27  
Plan Year.  The calendar year.



1.28  
Related Company.  Any corporation or business organization that is: (i) under
common control with the Company (as determined under Code section 414(b) or (c))
or controlled by the Company; (ii) a member of an affiliated service group with
the Company (as determined under Code section 414(m)); or (iii) an entity
required to be aggregated pursuant to Code section 414(o) and the regulations
thereunder.



1.29  
Retirement/Termination Account.  A sub-Account established by the Company to
record the amounts payable to a Participant upon Separation from
Service.  Unless otherwise determined by the Administrator, a Participant may
maintain no more than one Retirement/Termination Account.



1.30  
Section 409A.  Section 409A of the Code, and regulations and other guidance
issued thereunder by the Treasury Department and Internal Revenue Service.



1.31  
Separation from Service.  The date that the Participant dies, retires or
otherwise experiences a termination of employment with the Employer.  Whether a
Separation from Service has occurred, including as a result of military leave,
sick leave or other bona fide leave of absence, shall be determined in
accordance with Section 409A.



Except in the case of an Employee on an approved leave of absence as determined
under Section 409A, an Employee is deemed to have incurred a Separation from
Service on a date if the Employer and the Employee reasonably anticipate that
the level of services to be performed by the Employee after that date would be
reduced to 35% or less of the average services rendered by the Employee during
the immediately preceding 36-month period (or the total period of employment, if
less than 36 months), disregarding periods during which the Employee was on an
approved leave of absence.


 
-5-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan


1.32  
Specified Date Account.  A sub-Account or sub-Accounts established by the
Company to record the amounts payable at a future date as specified in the
Participant’s Compensation Deferral Agreement.  Unless otherwise determined by
the Administrator, a Participant may maintain no more than five Specified Date
Accounts.



1.33  
Specified Date Benefit.  The benefit payable to a Participant under the Plan in
accordance with Plan Section 5.2.



1.34  
Spouse or Surviving Spouse.  The person to whom a Participant is legally
married, as determined under the laws of the state of the Participant’s
domicile, on the Participant’s death or the date benefits are paid, whichever is
earlier.



1.35  
Termination Benefit.  The benefit payable to a Participant under the Plan in
accordance with Plan Section 5.1 following the Participant’s Separation from
Service for reasons other than the death of the Participant.



1.36  
Unforeseeable Emergency.  A severe financial hardship to the Participant
resulting from: (i) an illness or accident of the Participant, the Participant’s
Spouse, the Participant’s dependent (as defined in Code section 152, without
regard to Code section 152(b)(1), (b)(2), and (d)(1)(B)), or a Beneficiary; (ii)
loss of the Participant’s property due to casualty; or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  The types of events which may qualify as
an Unforeseeable Emergency may be limited by the Administrator.



1.37  
Valuation Date.  Any day that the New York Stock Exchange is open for business.


 
 
-6-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan
 



Article II
Eligibility and Participation


2.1  
Eligibility and Participation.  Only Eligible Employees may become Participants
in the Plan.  An Eligible Employee becomes a Participant on the date on which
the initial Deferral election made by the Eligible Employee becomes irrevocable,
as described in Plan Section 3.2.



2.2  
Duration.  A Participant shall be eligible to defer Compensation for as long as
such Participant remains an Eligible Employee.




 
(a)  
Loss of Eligible Employee Status.  A Participant who is no longer an Eligible
Employee but has not incurred a Separation from Service may not elect to defer
Compensation under the Plan beyond the Plan Year in which he became ineligible
but may otherwise exercise all of the rights of a Participant under the Plan
with respect to his Account; provided, however, that such Participant must
continue any previously elected Deferrals through the end of the Plan Year for
which such elected Deferrals previously became irrevocable, in accordance with
Plan Section 3.1(c).




 
(b)  
Separation from Service.  Upon a Separation from Service, a Participant shall
remain a Participant as long as his Account balance is greater than zero dollars
($0.00), and during such time may continue to make allocation elections as
provided in Plan Section 7.4.




 
(c)  
Cessation of Participation.  An individual shall cease being a Participant in
the Plan when all benefits under the Plan to which he is entitled have been
paid.




 
 
-7-

--------------------------------------------------------------------------------

 
 
CarMax, Inc. Executive Deferred Compensation Plan



Article III
Deferrals


3.1  
Deferral Elections.



 
(a)
A Participant may elect to make a Deferral by submitting a Compensation Deferral
Agreement during the enrollment periods established by the Administrator in
accordance with Plan Section 3.2.  A Compensation Deferral Agreement that is not
timely submitted with respect to a service period or component of Compensation
shall be void and shall have no effect with respect to such service period or
Compensation.  The Administrator may extend an enrollment period, so long as the
election becomes irrevocable as of the date specified under the rules of Plan
Section 3.2 and complies with the requirements of Section 409A.



 
(b)
The Participant shall specify on his Compensation Deferral Agreement the amount
of Deferrals and whether to allocate Deferrals to a Retirement/Termination
Account or to one or more Specified Date Accounts.  If no Specified Date Account
allocation designation is made, Deferrals shall be allocated to the Retirement/
Termination Account.  A Participant may also specify in his Compensation
Deferral Agreement the Payment Schedules applicable to his Plan Account and any
sub-Accounts.  If a Payment Schedule is not specified in a Compensation Deferral
Agreement, payments shall be made in accordance with Plan Section 5.1(c) or
5.2(c), as applicable.



 
(c)
A Participant’s Deferral elections under this Plan Section 3.1 shall continue in
force until a new election is made or, in the event the Participant ceases to be
an Eligible Employee, until the end of the Plan Year for which such Deferral
elections previously became irrevocable.  A Participant whose Deferrals are
cancelled in accordance with Plan Section 3.7 will be required to submit a new
Compensation Deferral Agreement under this Article III in order to recommence
Deferrals under the Plan.



3.2  
Timing Requirements for Compensation Deferral Agreements.



 
(a) 
First Year of Eligibility.  For individuals who become Eligible Employees after
August 27, 2010, in the first year in which such an Eligible Employee becomes
eligible to participate in the Plan, such Eligible Employee has up to 30 days
following notification by the Administrator of his initial eligibility to submit
a Compensation Deferral Agreement with respect to Compensation to be earned
during such year.

 
 
 
-8-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
 
The Compensation Deferral Agreement described in this Plan Section 3.2(a)
becomes irrevocable upon the end of such 30-day period.



 
Subject to Plan Section 3.2(c) with respect to Performance-Based Compensation, a
Compensation Deferral Agreement submitted to the Company under this Plan Section
3.2(a) applies to Compensation earned on and after the date the Compensation
Deferral Agreement becomes irrevocable, i.e., beginning with Compensation earned
during the first full payroll period that begins after the date the Compensation
Deferral Agreement becomes irrevocable.




 
(b)  
Annual Election.  Except as otherwise provided in this Plan Section 3.2, a
Participant may defer Compensation by submitting a Compensation Deferral
Agreement within the enrollment period designated by the Administrator, but no
later than 11:59 p.m. EST on December 31 of the year prior to the year in which
the Compensation to be deferred is earned.



Base salary payable in a calendar year (the “subsequent year”) solely for
services performed during the final regular payroll period of the Company
containing December 31 of the prior calendar year is treated as Compensation
earned in such subsequent year, in accordance with Treasury Regulation Section
1.409A-2(a)(13).


A Compensation Deferral Agreement described in this Plan Section 3.2(b) becomes
irrevocable with respect to such Compensation at 11:59 p.m. EST on December 31
of the year immediately preceding the year in which such Compensation is, or
begins to be, earned.



 
(c)  
Performance-Based Compensation.  A Participant may submit a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:



 
(i)
the Participant performs services for the Employer continuously from the later
of the beginning of (a) the performance period or (b) the date the criteria are
established, through the date the Compensation Deferral Agreement becomes
irrevocable; and



 
(ii)
the Performance-Based Compensation is not readily ascertainable as of the date
the Compensation Deferral Agreement becomes irrevocable.



A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation at 11:59 p.m. EST on the latest date for filing
such election.


 
-9-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan
 
Any election to defer Performance-Based Compensation that is made in accordance
with this Plan Section 3.2(c) and that becomes payable prior to the satisfaction
of the performance criteria as a result of the Participant’s death or upon a
change in control (as defined in Treasury Regulation Section 1.409A-3(i)(5))
will be void.


3.3  
Allocation of Deferrals.  A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account.



3.4  
Conditions on Specified Date Accounts.  The initial Payment Date for a Specified
Date Account may not be more than fifteen years from the date on which the
Compensation Deferral Agreement establishing such Specified Date Account becomes
irrevocable.  In addition, the Administrator may, in its sole and absolute
discretion, require a minimum deferral period prior to receiving distributions
from a Specified Date Account (for example, the third Plan Year following the
year Compensation is first allocated to such accounts).

 
3.5  
Deductions from Pay.  The Administrator has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.

 
3.6  
Vesting.  Deferrals shall be 100% vested at all times.



3.7  
Cancellation of Deferrals.  The Administrator may cancel a Participant’s
Deferrals: (i) for the balance of the Plan Year in which an Unforeseeable
Emergency occurs, or (ii) if the Participant receives a hardship distribution
under the Employer’s qualified 401(k) plan, through the end of the Plan Year in
which the six month anniversary of the hardship distribution falls.


 
 
-10-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan



Article IV
Company Contributions


4.1  
Company Contribution.  Effective as of the last day of each Plan Year or such
other time as is determined by the Administrator, the Company may, in its sole
and absolute discretion, credit a Participant’s Company Contribution Account
with the following amounts, if any, for the Plan Year:



(i) a Company matching contribution equal to the additional amounts the
Participant would have received as matching contributions under the CarMax, Inc.
Retirement Savings Plan and CarMax, Inc. Retirement Restoration Plan for such
Plan Year had he not deferred Compensation into this Plan.  The Company matching
contribution described in this Plan Section 4.1(i) shall be determined based on
the percentage(s) used for the Company matching contributions for the
Participant under the CarMax, Inc. Retirement Savings Plan and CarMax, Inc.
Retirement Restoration Plan, respectively, over such Plan Year.


(ii) a Company retirement contribution equal to the additional amounts the
Participant would have received as discretionary retirement contributions under
the CarMax, Inc. Retirement Savings Plan and CarMax, Inc. Retirement Restoration
Plan for such Plan Year had he not deferred Compensation into this Plan.


4.2  
Vesting.  Company Contributions described in Plan Section 4.1 above, and the
investment gains and losses thereon, shall vest in accordance with the vesting
schedule(s) applicable to Company matching contributions under the CarMax, Inc.
Retirement Savings Plan.  All Company Contributions shall become 100% vested
upon the occurrence of the earliest of: (i) the death of the Participant while
the Participant is an Employee, or (ii) a Change in Control.  The portion of a
Participant’s Account that remains unvested upon his Separation from Service
after the application of the terms of this Plan Section 4.2 shall be forfeited.


 
 
-11-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan



Article V
Benefits


5.1  
Termination Benefit.  Upon the Participant’s Separation from Service other than
due to death, he shall be entitled to a Termination Benefit.  The Participant’s
Termination Benefit shall be equal to the value of the Participant’s
Retirement/Termination Account.




 
(a)  
Amount of Termination Benefit.  The Termination Benefit shall be based on the
value(s) of the Retirement/Termination Account as of the later of: (i) the end
of the month in which Separation from Service occurs; (ii) in the event of a
lump sum distribution subsequent to Separation from Service under Plan Section
5.1(b)(ii), the end of the month immediately preceding the month in which the
lump sum distribution is to be made; or (iii) in the event of installment
payments, the end of the month immediately preceding the month in which each
installment payment is made.




 
(b)  
Payment Date of Termination Benefit.  Subject to Plan Section 5.7, the Payment
Date of the Termination Benefit shall be: (i) the fifteenth day of the month
following the month in which Separation from Service occurs, or as soon as
administratively practicable thereafter; or (ii) such other objectively
determinable date with respect to a Separation from Service designated by the
Participant in the Compensation Deferral Agreement and permitted by the
Administrator; provided, however, that no Participant may designate an initial
Payment Date for a Termination Benefit that is later than five years after the
Participant’s Separation from Service.  Notwithstanding anything in this Plan
Section 5.1(b) to the contrary, with respect to a Participant who is a Key
Employee as of the date he incurs a Separation from Service, the Payment Date
shall be the later of the date designated in the Compensation Deferral Agreement
or the first day of the seventh month following the month in which Separation
from Service occurs.  With respect to such Key Employee, if the Termination
Benefit is paid in the form of installments, any subsequent installment payments
to a Key Employee will be paid on the anniversary of the date the initial
installment payment was made.




 
(c)  
Form of Payment of Termination Benefit.  Subject to Plan Section 5.7, a
Participant who is entitled to receive a Termination Benefit shall receive
payment of such benefit in a single lump sum, unless the Participant elects on
his applicable Compensation Deferral Agreement to have the
Retirement/Termination Account paid in one of the following alternative forms of
payment, in which case the Participant shall receive his Termination Benefit in
accordance with his election: (i) substantially equal annual installments over a
period of two to ten years, as elected by the Participant, or (ii) a lump sum
payment of a percentage of the balance in the Retirement/Termination Account,
with the balance paid in substantially equal annual installments over a period
of two to ten years, as elected by the Participant.

 
 
 
-12-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
5.2  
Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, he shall be entitled to a Specified Date Benefit with respect to
each such Specified Date Account.




 
(a) 
Amount of Specified Date Benefit.  The Specified Date Benefit shall be equal to
the value(s) of the Specified Date Account as of the end of the month(s)
immediately preceding the month(s) designated by the Participant on the
applicable Compensation Deferral Agreement.




 
(b) 
Payment Date of Specified Date Benefit.  The Payment Date for a Specified Date
Benefit is the fifteenth day of the month designated by the Participant.



 
(c)
Form of Payment of Specified Date Benefit.  The Specified Date Benefit shall be
paid in a single lump sum, unless the Participant elects on the applicable
Compensation Deferral Agreement to have the Specified Date Benefit paid in
substantially equal annual installments over a period of two to five years, as
elected by the Participant, in which case the Participant shall receive his
Specified Date Benefit in accordance with his election.



5.3  
Company Contribution Benefit.  Upon the Participant’s Separation from Service,
other than due to death, the Participant shall be entitled to a Company
Contribution Benefit, if any.



 
(a)
Amount of Company Contribution Benefit.  The Company Contribution Benefit shall
be equal to the vested portion of the Company Contribution Account, based on the
value of that Account as of the end of the month in which a Separation from
Service occurs.

 
 

 
(b)
Payment Date of Company Contribution Benefit.  The Payment Date of the Company
Contribution Benefit shall be the fifteenth day of the month following the month
in which Separation from Service occurs, or as soon as administratively
practicable thereafter.  However, with respect to a Participant who is a Key
Employee as of the date such Participant incurs a Separation from Service, the
Payment Date shall be the first day of the seventh month following the month in
which Separation from Service occurs.



 
(c)
Form of Payment of Company Contribution Benefit.  A Participant who is entitled
to receive a Company Contribution Benefit shall receive payment of such benefit
in a single lump sum.

 
 
 
-13-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan
 
5.4  
Death Benefit. In the event of the Participant’s death before all benefits under
the Plan have been paid, his Beneficiary shall be entitled to a Death Benefit.



 
(a)
Amount of Death Benefit.  The Death Benefit shall be equal to the value of the
Retirement/Termination Account, all Specified Date Accounts, and the vested
portion of the Company Contribution Account.  The Death Benefit shall be based
on the value of these accounts as of the date of death.



 
(b)
Payment Date of Death Benefit. The Payment Date for a Death Benefit shall be the
fifteenth day of the month following the month in which the Participant’s death
occurred, or as soon as administratively practicable thereafter.



 
(c)
Form of Payment of Death Benefit. A Participant’s Beneficiary will receive
payment of the Participant’s Death Benefit in a single lump sum.



5.5  
Unforeseeable Emergency Payments. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Administrator to receive payment
of all or any portion of his Retirement/Termination Account and Specified Date
Accounts.  Whether a Participant is faced with an Unforeseeable Emergency
permitting an emergency payment shall be determined by the Administrator based
on the relevant facts and circumstances of each case, but, in any case, a
distribution on account of an Unforeseeable Emergency may not be made to the
extent that such emergency is or may be reimbursed: (i) through insurance or
otherwise; (ii) by liquidation of the Participant’s assets, to the extent such
liquidation would not cause severe financial hardship; or (iii) by cessation of
Deferrals under this Plan.  If an emergency payment is approved by the
Administrator, the amount of the payment shall not exceed the amount reasonably
necessary to satisfy the need, taking into account the additional compensation
that is available to the Participant as the result of any cancellation of
Deferrals to the Plan, including amounts necessary to pay any taxes or penalties
that the Participant reasonably anticipates will result from the payment.  The
amount of the emergency payment shall be subtracted first from the Participant’s
Retirement/Termination Account until depleted and then from the Specified Date
Accounts, beginning with the Specified Date Account with the latest payment
commencement date.  Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is determined by the
Administrator to be on account of an Unforeseeable Emergency.



5.6  
Change in Control. Notwithstanding any Compensation Deferral Agreement or any
other provisions of this Plan, a Participant will receive his Termination
Benefit, Specified Date Benefit(s) and Company Contribution Benefit in a single
lump sum payment if Separation from Service occurs within 24 months following a
Change in Control.  This lump sum payment shall be based on the value of the
Participant’s Account as of the end of the month in which Separation from
Service occurs.  The Payment Date of this lump sum payment shall be the
fifteenth day of the month following the month in which Separation from Service
occurs, or as soon as administratively practicable thereafter; provided,
however, that with respect to a Participant who is a Key Employee as of the date
he incurs a Separation from Service, the Payment Date shall be the first day of
the seventh month following the month in which the Separation of Service occurs.

 
 
 
-14-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
5.7  
Small Account Balance. Notwithstanding any Compensation Deferral Agreement or
other provisions of this Plan, a Participant’s Retirement/Termination Account
will be paid in a single lump sum within 60 days following Separation from
Service if, upon the Participant’s Separation from Service, the total value of
the Retirement/Termination Account is not greater than $50,000; provided,
however, that if such Participant is a Key Employee, the payment date for this
single lump sum shall be the first day of the seventh month following the month
in which Separation from Service occurs.



5.8  
Rules Applicable to Installment Payments. If a Payment Schedule specifies annual
installment payments, such payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid.  The amount of each installment payment shall be
determined by dividing the value of the Account or applicable sub-Account as of
each Valuation Date immediately preceding the Payment Date by the remaining
number of installment payments.



For purposes of Article VI, installment payments will be treated as a single
payment.  If a Participant elects to receive a lump sum equal to less than 100%
of the Retirement/Termination Account, as described in Plan Section 5.1(c), the
payment commencement date for the installment form of payment will be the first
anniversary of the payment of the lump sum.


5.9  
Acceleration of or Delay in Payments.  The Administrator, in its sole and
absolute discretion, may accelerate the time or alter the form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treasury Regulation Section 1.409A-3(j)(4).  The Administrator
may also, in its sole and absolute discretion, delay the time for payment of a
benefit owed to the Participant hereunder, to the extent permitted under
Treasury Regulation Section 1.409A-2(b)(7).



If the Plan receives a domestic relations order (within the meaning of Code
section 414(p)(1)(B)) directing that all or a portion of a Participant’s Account
be paid to an "alternate payee," any amounts to be paid to the alternate payee
shall be paid in a single lump sum as soon as administratively practicable
following the receipt of the executed order.
 
 
 
-15-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
5.10  
Payments Treated As Made Upon the Payment Date.  Payments are treated as having
been made on the Payment Date if they are made at a later date within the same
taxable year of the Participant or, if later, by the fifteenth day of the third
calendar month following the Payment Date, provided that the timing of such
payment satisfies Treasury Regulation Section 1.409A-3(d).




 
 
-16-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan



Article VI
Modifications to Payment Schedules


6.1  
Participant’s Right to Modify.  A Participant may modify any or all of the
Payment Schedules set forth in a Compensation Deferral Agreement, consistent
with the permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VI.



6.2  
Time of Modification Election.  The date on which a modification election is
submitted must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification. Any modification election that is not submitted within such time
shall be void.



6.3  
Date of Payment under Modified Payment Schedule.  Except with respect to
modifications that relate to the payment of a Death Benefit, the modified
Payment Date must be no earlier than five years after the original Payment Date
or, if later, the modified Payment Date for payments previously modified.  Under
no circumstances may a modification election result in an acceleration of
payments in violation of Section 409A.



6.4  
Effective Date.  A modification election submitted in accordance with this
Article VI is irrevocable upon receipt by the Administrator.



6.5  
Effect on Accounts.  An election to modify a Payment Schedule is specific to the
Account, sub-Account, or payment event to which it applies, and shall not be
construed to affect the Payment Schedules of any other Account or sub-Accounts.


 
 
-17-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan



Article VII
Valuation of Accounts; Investments


7.1.  
Valuation.  Deferrals shall be credited to the appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement.  Company Contributions shall be credited to the
Company Contribution Account in accordance with Plan Section 4.1.  Valuation of
Accounts shall be performed under procedures approved by the Administrator.



7.2.  
Adjustment for Earnings.  Each Account will be adjusted to reflect investment
gains or losses on each Valuation Date.  Adjustments shall reflect the net
earnings, gains, losses, expenses, appreciation and depreciation associated with
an investment option for each portion of the Account allocated to such option
pursuant to Plan Section 7.4.



7.3.  
Investment Options.  Investment options will be determined by the
Administrator.  The Administrator, in its sole and absolute discretion, may add
or remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the effective date of such change.



7.4.  
Investment Allocations.  A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu.  At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall an
Employer or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation.  A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account.



A Participant shall specify an investment allocation for each of his
sub-Accounts in accordance with procedures established by the
Administrator.  Allocation among the investment options must be designated in
whole percentages.  The Participant’s investment allocation will become
effective as soon as administratively practicable.


A Participant may change an investment allocation at any time, both with respect
to future credits to the Plan and with respect to existing Account or
sub-Account balances, in accordance with procedures adopted by the
Administrator.  Changes shall become effective as soon as administratively
practicable.


7.5.  
Unallocated Deferrals and Accounts.  If the Participant fails to make an
investment allocation with respect to an Account or sub-Account, such Account or
sub-Account shall be invested in an investment option, a primary objective of
which is the preservation of capital, as determined by the Administrator.

 
 
 
-18-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
Article VIII
Administration


8.1  
Administrator.  This Plan shall be administered by the Administrator.  The
Committee shall oversee the performance of the Administrator.



8.2  
Powers of the Administrator.  The Administrator will have full and exclusive
power and discretion to administer the Plan, including as to all of its details,
including the power to decide Plan benefit claims.  For the purpose of
administering the Plan, the Administrator’s power will include, but will not be
limited to, the following authority:



 
(a)
to make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan or as required to comply with
applicable law;



 
(b)
to interpret the Plan, its interpretation thereof in good faith to be final and
conclusive as to any current or former Employee, Participant, or Beneficiary;

 
 
(c)
to decide all questions concerning the Plan, including whether a payment of Plan
benefits is due;



 
(d)
to compute the amount of benefits payable to any current or former Employee,
Participant, or Beneficiary in accordance with the Plan, and to determine the
person or persons to whom such benefits will be paid;



(e)           to authorize the payment of Plan benefits;


 
(f)
to keep such records and submit such filings, elections, applications, returns
or other documents or forms as may be required under the Code and applicable
regulations, or under state or local law and regulations; and




 
(g)  
to appoint such agents, counsel, accountants, consultants and record keepers as
may be required to assist in administering the Plan.



8.3  
Withholding.  An Employer shall have the right to withhold from any payment due
under the Plan (or with respect to any amounts credited to the Plan) any taxes
required by law to be withheld in respect of such payment (or
credit).  Withholdings with respect to amounts credited to the Plan shall be
deducted from the Participant’s Compensation that has not been deferred to the
Plan.



8.4  
Indemnification.  The Company shall indemnify the Committee, the Administrator,
their respective members, and each other Employee who is involved in the
administration of the Plan against all costs, expenses and liabilities,
including attorneys’ fees, incurred in connection with any action, suit or
proceeding that alleges, arises out of, or relates in any way to any good faith
act or failure to act in connection with, or related in any way to, the
Plan.  Promptly after receipt by an indemnified party of notice of the
commencement of any such action, suit or proceeding, the indemnified party shall
notify the Company.  The Company shall be entitled to participate at its own
expense in the defense or to assume the defense of any indemnified party.  If
the Company elects to assume the defense, counsel chosen by the Company shall
conduct the defense, and the indemnified party shall bear the fees and expenses
of any additional counsel retained by him.

 
 
 
-19-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
8.5  
Agents and Counsel.  In the administration of this Plan, the Committee or the
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as they see fit, and may from time to time consult with
legal counsel, including legal counsel to the Company.



8.6  
Binding Decisions or Actions.  The decision or action of the Committee or the
Administrator in respect of any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.



8.7  
Administrative Costs.  All reasonable costs incurred in the administration of
the Plan shall be paid by the Company.



8.8  
Discretion.  In discharging the duties assigned to them under the Plan, each of
the Company, the Committee, the Administrator, and each other individual or
entity authorized by the Committee or the Administrator (each, an “Authorized
Person”) has the discretion to interpret the Plan; adopt, amend and rescind
rules and regulations pertaining to its duties under the Plan; and to make all
other determinations necessary or advisable for the discharge of its duties
under the Plan.  The discretionary authority of an Authorized Person is absolute
and exclusive.  The express grant in the Plan of any specific power to an
Authorized Person with respect to any duty assigned to it under the Plan must
not be construed as limiting any power or authority of such Authorized Person to
discharge its duties.  A decision of an Authorized Person is final and
conclusive in any subsequent action, suit, or proceeding unless it is
established that the decision constituted an abuse of discretion.  No Plan
benefits shall be paid to any Participant, Beneficiary or other person unless an
Authorized Person shall determine, in its sole and absolute discretion, that
such benefits are due.


 
 
-20-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan



Article IX
Amendment and Termination


9.1  
Amendment and Termination.  The Company may at any time amend the Plan or may
terminate the Plan as provided in this Article IX.  The Company may at any time
determine that a Related Company shall no longer participate (or shall again
participate) in the Plan.



9.2  
Amendments.  The Company, by action taken by the Committee or, if authorized by
the Committee or as otherwise provided herein, by action taken by the
Administrator, may amend the Plan at any time and for any reason, provided that
any such amendment shall not reduce the vested Account balances of any
Participant accrued as of the date of any such amendment (as if the Participant
had incurred a voluntary Separation from Service on such date) or reduce any
rights of a Participant under the Plan or other Plan features with respect to
Deferrals made prior to the date of any such amendment without the consent of
the Participant.  The Administrator shall have the authority to amend the Plan
without the consent of the Committee for the purpose of: (i) conforming the Plan
to the requirements of law; (ii) facilitating the administration of the Plan;
(iii) clarifying provisions based on the Administrator’s interpretation of the
document; and (iv) making such other amendments as the Committee may authorize.



9.3  
Termination.  The Company, by action taken by the Committee, may terminate the
Plan and pay Participants and Beneficiaries their Account balances in a single
lump sum at any time, to the extent and in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(ix).  If an Employer’s participation in the Plan is
terminated, the benefits of affected Employees shall nevertheless be paid at the
time provided in Article V.



9.4  
Accounts Taxable Under Section 409A.  The Plan is intended to constitute a plan
of deferred compensation that meets the requirements for deferral of income
taxation under Section 409A.  The Administrator, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Section 409A.


 
 
-21-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan



Article X
Informal Funding


10.1  
General Assets.  Obligations established under the terms of the Plan may be
satisfied from the general funds of an Employer, or a trust described in this
Article X.  No Participant, Spouse, Beneficiary or other person shall have any
right, title or interest whatsoever in assets of an Employer pursuant to this
Plan.  Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between an Employer and any current or former Employee,
Participant, Spouse, or Beneficiary.  To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Employer.



10.2  
Rabbi Trust.  The Company may, in its sole and absolute discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan.  Payments under the Plan may be paid from
the assets of an Employer or from the assets of any such rabbi trust.  Payment
from any source shall reduce the obligation owed to the Participant or
Beneficiary under the Plan.




 
 
-22-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

Article XI
Claims


11.1  
Benefit Claims Review Procedure



 
(a)
Any claim by a Participant or his Beneficiary (hereafter the “Claimant”) for
benefits shall be submitted in writing to the Administrator’s delegate, which
shall be the Company’s Director of Benefits or the Plan’s recordkeeper (the
“Delegate”), unless another individual or entity is named by the Administrator
to hear claims for benefits.  The Delegate shall be responsible for deciding
whether such claim is payable, or the claimed relief otherwise is allowable, in
its sole and absolute discretion under the provisions and rules of the Plan and
in accordance with the requirements of ERISA and Department of Labor regulations
thereunder.  The Administrator shall be responsible for providing a full review
of the Delegate’s decision with regard to any claim, upon a Claimant’s written
request.



 
(b)
Each Claimant or other interested person shall submit to the Delegate or the
Administrator such information as the Delegate or the Administrator may specify,
and in such manner and form as the Delegate or the Administrator may specify;
and, such person shall not have any rights or be entitled to any benefits, or
further benefits, hereunder, as the case may be, unless the required information
is filed by the Claimant or on behalf of the Claimant.  Each Claimant shall
supply, at such times and in such manner as may be required, written proof that
the benefit is covered under the Plan.  If it is determined that a Claimant’s
claim is not payable, or if the claimed relief is otherwise not allowable, or if
the Claimant shall fail to furnish such proof as is requested, then no benefits,
or no further benefits, as the case may be, shall be payable to such
Claimant.  In addition, no benefit shall be payable to the Claimant unless the
Delegate or Administrator determines in its sole and absolute discretion that
the Claimant is entitled to such benefits.



11.2  
Legal Action.  A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his administrative remedies under such claims procedures.  Any such
legal action must be commenced within one year of a final determination
hereunder with respect to such claim.



11.3  
Exclusive Forum. Any action by a current or former Participant or Beneficiary
arising out of or related to this Plan shall be litigated exclusively in the
United States District Court for the Eastern District of Virginia, Richmond
Division (“District Court”) and any reviewing appellate court thereof.  In the
event that the District Court lacks subject matter jurisdiction over such an
action, then, and only then, such action shall be litigated exclusively in the
Circuit Court of Henrico, Virginia and any reviewing appellate court thereof.

 
 
 
-23-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
Article XII
General Provisions


12.1  
Assignment.  No interest of any Participant or Beneficiary under this Plan and
no benefit payable hereunder shall be assigned as security for a loan, and any
such purported assignment shall be null, void and of no effect, nor shall any
such interest or any such benefit be subject in any manner, either voluntarily
or involuntarily, to anticipation, sale, transfer, assignment or encumbrance by
or through any Participant or Beneficiary.  Notwithstanding anything to the
contrary herein, however, the Administrator has the sole and absolute discretion
to make payments to an alternate payee in accordance with the terms of a
domestic relations order (as defined in Code section 414(p)(1)(B)).



 
The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Related Company without the consent of the
Participant.



12.2  
No Legal or Equitable Rights or Interest.  No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan.  The Employer makes no representations or
warranties as to the tax consequences to a Participant or a Participant’s
Beneficiaries resulting from a deferral of income pursuant to the Plan.



12.3  
No Employment Contract.  The establishment of this Plan shall not be construed
as conferring any legal or other rights upon any Employee or any other person
for continuation of employment.  Nor shall it interfere with the right of the
Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.



12.4  
Notice.  Any notice or filing required or permitted to be delivered to the
Administrator under this Plan shall be delivered in writing.  Notice shall be
deemed given as of the date of receipt of the notice by the
Administrator.  Notice shall be sent by certified mail to:



CARMAX, INC.
ATTN: DIRECTOR OF BENEFITS
12800 TUCKAHOE CREEK PARKWAY
RICHMOND, VIRGINIA 23238


With a copy to:


CARMAX, INC.
ATTN: LEGAL DEPARTMENT
12800 TUCKAHOE CREEK PARKWAY
RICHMOND, VIRGINIA 23238
 
 
 
-24-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

 
Any notice or submission required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and either hand-delivered or
sent by mail to the last known address of the Participant.


12.5  
Headings.  The headings of Plan Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



12.6  
Construction.  Unless the context requires otherwise, all words in any gender
shall extend to and include all genders, all words used in the singular shall
extend to and include the plural, and all words used in the plural shall extend
to and include the singular.



12.7  
Invalid or Unenforceable Provisions.  If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Administrator may elect in its sole
and absolute discretion to construe such invalid or unenforceable provisions in
a manner that conforms to applicable law or as if such provisions, to the extent
invalid or unenforceable, had not been included.



12.8  
Errors and Omissions.  In the event an error or omission is discovered in the
operation or administration of the Plan, the Administrator or its delegate may
make such equitable adjustments that it deems necessary or desirable to correct
the error or omission, so long as such adjustments comply with Section 409A.



12.9  
Lost Participants or Beneficiaries.  Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Administrator
advised of his current mailing address.  If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Administrator shall presume that the payee is missing.  The Administrator, after
making such efforts as in its sole and absolute discretion it deems reasonable
and appropriate to locate the payee, shall stop payment on any uncashed checks
and may discontinue making future payments until contact with the payee is
restored.



12.10  
Facility of Payment to a Minor.  If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Administrator may, in its
sole and absolute discretion, make such distribution: (i) to the legal guardian,
or if none, to a parent of a minor payee with whom the payee maintains his
residence; or (ii) to the conservator or committee or, if none, to the person
having custody of an incompetent payee.  Any such distribution shall fully
discharge the Committee, the Administrator, the Company, and the Plan from
further liability on account thereof.



12.11 
Governing Law.  Except as otherwise provided by federal law, the provisions of
this Plan shall be construed, administered and enforced according to the laws of
the Commonwealth of Virginia, without giving effect to its conflicts of law
rules.


 
 
-25-

--------------------------------------------------------------------------------

 
CarMax, Inc. Executive Deferred Compensation Plan

IN WITNESS WHEREOF, CarMax, Inc. has caused this Plan to be executed as of the
date set forth below, to be effective as of the Effective Date.


CarMax, Inc.




/s/ Keith D.
Browning                                                                                     
Keith D. Browning
Executive Vice President
and Chief Financial Officer


Dated: August 9, 2010


















 





















































